DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  the last limitation recites “the diaphragm is configured to support a vibration object for providing a tactile sensation, in a displaceable manner”; however it should recite “the diaphragm is configured to support the vibration object for providing a tactile sensation, in a displaceable manner”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda (US 20190081231 A1 – cited in applicant’s IDS).

Regarding claim 1, Takeda discloses an actuator comprising: 
fig. 1 piezoelectric element 11;[0021] The actuator 10 includes a piezoelectric element 11); and 
a diaphragm that has the piezoelectric element attached thereto and vibrates according to an expanding and contracting displacement of the piezoelectric element (fig. 1 frame 10a comprising vibration plate 12; [0037] The piezoelectric element 11 expands and contracts in the longitudinal direction in accordance with the drive signal acquired from the controller 40. The vibration plate 12 of the example actuator 10 illustrated in FIGS. 1, 2A, and 2B bends in accordance with displacement of the piezoelectric element 11. When the piezoelectric element 11 is displaced by contracting in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the second main surface 12b side becomes convex. When the piezoelectric element 11 is displaced by expanding in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the first main surface 12a side becomes convex. Displacement of the piezoelectric element 11 is converted into vibration in the normal direction of the first main surface 12a of the vibration plate 12.), 
wherein the diaphragm is configured to convert the expanding and contracting displacement of the piezoelectric element into a vibration in a predetermined direction ([0037] The piezoelectric element 11 expands and contracts in the longitudinal direction in accordance with the drive signal acquired from the controller 40. The vibration plate 12 of the example actuator 10 illustrated in FIGS. 1, 2A, and 2B bends in accordance with displacement of the piezoelectric element 11. When the piezoelectric element 11 is displaced by contracting in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the second main surface 12b side becomes convex. When the piezoelectric element 11 is displaced by expanding in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the first main surface 12a side becomes convex. Displacement of the piezoelectric element 11 is converted into vibration in the normal direction of the first main surface 12a of the vibration plate 12.), and 
the diaphragm is configured to support a vibration object for providing a tactile sensation, in a displaceable manner (fig. 1 illustrates frame 10a comprising vibration plate 12 and supports 13 are configured to support the object of vibration 30 for providing a tactile sensation, in a displaceable manner; [0028] When both ends of the vibration plate 12 are supported, the vibration plate 12 vibrates in accordance with displacement of the piezoelectric element 11, with the amplitude being maximized near the center of the vibration plate 12. [0044] The supports 13 may be configured to transmit the vibration of the vibration plate 12 to the object of vibration 30 through the holder 15 while absorbing as little of the vibration as possible.).

Regarding claim 2, Takeda discloses actuator according to claim 1, wherein a spring constant of the diaphragm is a sum of a first spring constant determined based on a predetermined amplitude of the diaphragm in a predetermined direction and a second spring constant determined based on a predetermined amplitude of the vibration object (fig. 1; [0027] A structure in which the piezoelectric element 11 is provided on the first main surface 12a of the vibration plate 12 is known as a monomorph. In a monomorph, the expansion and contraction of the piezoelectric element 11 provokes bending vibration of the vibration plate 12. When only one end of the vibration plate 12 is supported by the housing 20, the vibration plate 12 vibrates with the amplitude in the normal direction of the first main surface 12a being maximized at the other end of the vibration plate 12. When both ends of the vibration plate 12 are supported by the housing 20, the vibration plate 12 vibrates with the amplitude in the normal direction of the first main surface 12a being maximized near the center of the vibration plate 12. [0032] The holder 15 may have a large elastic modulus in the vibration direction of the vibration plate 12, i.e. in the normal direction of the first main surface 12a, to efficiently transmit vibration of the vibration plate 12 to the object of vibration 30. On the other hand, the holder 15 may have a small elastic modulus in a direction parallel to the first main surface 12a of the vibration plate 12. This configuration can reduce the likelihood of damage to the tactile sensation providing apparatus 1 due to an external force. The elastic modulus is a constant indicating the relationship between an external force acting on a member and the amount of displacement of the member. The external force on the member corresponds to the product of the amount of displacement and the elastic modulus. In other words, the same external force produces a larger amount of displacement as the elastic modulus is smaller. Also see [0044]).

Regarding claim 3, Takeda discloses a tactile sensation providing apparatus ([0020] As illustrated in FIG. 1, a tactile sensation providing apparatus 1) comprising: 
a vibration object for providing a tactile sensation (fig. 1 object of vibration 30; [0006] The tactile sensation providing apparatus includes an object of vibration configured to provide a tactile sensation to a user by vibration of the vibration plate being transmitted to the object of vibration.) and an actuator (fig. 1 actuator 10), 
wherein the actuator includes 
a piezoelectric element (fig. 1 piezoelectric element 11;[0021] The actuator 10 includes a piezoelectric element 11); and 
fig. 1 frame 10a comprising vibration plate 12; [0037] The piezoelectric element 11 expands and contracts in the longitudinal direction in accordance with the drive signal acquired from the controller 40. The vibration plate 12 of the example actuator 10 illustrated in FIGS. 1, 2A, and 2B bends in accordance with displacement of the piezoelectric element 11. When the piezoelectric element 11 is displaced by contracting in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the second main surface 12b side becomes convex. When the piezoelectric element 11 is displaced by expanding in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the first main surface 12a side becomes convex. Displacement of the piezoelectric element 11 is converted into vibration in the normal direction of the first main surface 12a of the vibration plate 12.), 
wherein the diaphragm is configured to convert the expanding and contracting displacement of the piezoelectric element into a vibration in a predetermined direction ([0037] The piezoelectric element 11 expands and contracts in the longitudinal direction in accordance with the drive signal acquired from the controller 40. The vibration plate 12 of the example actuator 10 illustrated in FIGS. 1, 2A, and 2B bends in accordance with displacement of the piezoelectric element 11. When the piezoelectric element 11 is displaced by contracting in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the second main surface 12b side becomes convex. When the piezoelectric element 11 is displaced by expanding in the longitudinal direction of the vibration plate 12, the vibration plate 12 bends so that the first main surface 12a side becomes convex. Displacement of the piezoelectric element 11 is converted into vibration in the normal direction of the first main surface 12a of the vibration plate 12.), and 
the diaphragm is configured to support a vibration object for providing a tactile sensation, in a displaceable manner (fig. 1 illustrates frame 10a comprising vibration plate 12 and supports 13 are configured to support the object of vibration 30 for providing a tactile sensation, in a displaceable manner; [0028] When both ends of the vibration plate 12 are supported, the vibration plate 12 vibrates in accordance with displacement of the piezoelectric element 11, with the amplitude being maximized near the center of the vibration plate 12. [0044] The supports 13 may be configured to transmit the vibration of the vibration plate 12 to the object of vibration 30 through the holder 15 while absorbing as little of the vibration as possible.).

Regarding claim 4, Takeda discloses the tactile sensation providing apparatus according to claim 3, wherein the tactile sensation providing apparatus does not include an elastic member (fig. 1 does not illustrate an elastic member in the tactile sensation providing apparatus 1. Interpretation note: The claimed “elastic member” is interpreted as the elastic member 20x illustrated in fig. 6 of applicant’s disclosure). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJSHEED O BLACK-CHILDRESS/               Examiner, Art Unit 2684                                                                                                                                                                                         

						/QUAN-ZHEN WANG/                                                                                   Supervisory Patent Examiner, Art Unit 2684